Title: From John Adams to the Marquis de Lafayette, 20 February 1782
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Amsterdam Feb. 20. 1782
My dear General

Yesterday Major Porter, brought me, your kind favour of the first of this month, together with some Letters from America, in one of which is a Resolution of Congress of the 23d of November “That the secretary of foreign affairs acquaint the Ministers Plenipotentiary of the United States, that it is the desire of Congress that they confer with the Marquis de la Fayette, and avail themselves of his Informations relative to the Situation of publick affairs, in the United States.” This Instruction is so agreable to my Inclinations, that I would undertake a Journey to Paris, for the Sake of a personal Interview with my dear General, if the State of my Health, and the Situation of affairs, in which I am here engaged did not render it improper.
Permit me, however, to congratulate you, on your arrival with fresh and unfading Laurels, and to wish you all the Happiness, which the Sight of your Family the applause of the Public and the approbation of your Sovereign can afford you.
I Should be extreamly happy in your Correspondence, Sir, and if there is any Thing in this Country which you would wish to know, I should be glad to inform you as far as is in my Power. This Republick is ballancing between an alliance with France and America on one hand, and a Mediation of Russia for a separate Peace on the other. The Byass is strong for Peace but they dont see a Prospect of obtaining it, by the Mediation. They are determined however to try the Experiment, but are so divided about it that all is Languor and Confusion. I fancy they will oscillate for Some time, and at last finding the Negotiations for a Separate Peace, an Illusion, they will join themselves to the Ennemies of their Ennemy.
Upon your Return to America, I should be obliged to you, if you would Say to some of the Members of Congress, that if they should think fit to recall me, it is absolutely necessary in my humble opinion that they Should have some other Person here invested with the Same Powers.

With the Sincerest affection and Esteem, I have the honour to be, my dear General, your most obedient and humble sert

